OPINION OF THE COURT
Per Curiam.
Vincent D’Ambrosio has submitted an affidavit dated June 27, 1996, in which he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. D’Ambrosio was admitted to the practice of law by the Appellate Division of the *91Supreme Court, Second Judicial Department, on March 16, 1966.
Mr. D’Ambrosio acknowledges that he is the subject of an investigation by the Grievance Committee for the Second and Eleventh Judicial Districts into allegations that he misused clients’ funds. Mr. D’Ambrosio avers that his resignation is freely and voluntarily tendered and that he has not been subjected to coercion or duress.
Mr. D’Ambrosio further avers that his resignation is submitted subject to any application which may be made by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection of the State of New York pursuant to Judiciary Law § 90 (6-a). He acknowledges the continuing jurisdiction of this Court to make such an order. Mr. D’Ambrosio is further aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Mr. D’Ambrosio acknowledges that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress by anyone, and that he is fully aware of the implications of submitting his resignation.
Grievance Counsel recommends that the Court accept the proffered resignation. Under the circumstances, we accept the resignation of Vincent D’Ambrosio as a member of the Bar and direct that it be filed. Accordingly, Vincent D’Ambrosio is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Rosenblatt, Miller, O’Brien and Ritter, JJ., concur.
Ordered that the resignation of Vincent D’Ambrosio is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Vincent D’Ambrosio is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Vincent D’Ambrosio shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Vincent D’Ambrosio is commanded to desist and *92refrain from (1) practicing law in any form, either as principal or as agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.